MEMORANDUM **
Eduard Hakobyan, a native of Iran and a citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion to reopen his in absentia removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252(b). We review for abuse of discretion the denial of a motion to reopen and we review de novo the interpretation of purely legal questions. Lin v. Ashcroft, 356 F.3d 1027, 1034 (9th Cir.2004). We deny the petition for review
Hakobyan concedes that he filed his motion to reopen late, but contends that he is entitled to equitable tolling. This contention fails because Hakobyan did not show that his failure to meet the 180-day deadline constituted anything more than a “garden variety claim of excusable ne*682gleet.” See Socop-Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir.2001) (en banc).
Pursuant to Desta v. Ashcroft, No. 03-70477, 2004 WL 785076, at *7 (9th Cir. Apr.14, 2004), Hakobyan’s motion for stay of removal included a timely request for stay of voluntary departure. Because the motion for stay of removal was granted, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.